Citation Nr: 1634666	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an evaluation in excess of 20 percent for lumbar disc disease with annular bulging.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This case was remanded by the Board in August 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  With respect to the issue decided herein, the purpose of the August 2014 remand was to obtain additional treatment records and to provide the Veteran with a VA examination to determine the nature and etiology of any current eye disabilities.   The post-remand record shows that the required additional treatment records were obtained in 2015, and a VA eye examination was performed in November 2014.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remand, and that the Board may now proceed with adjudication of the claims.

The Board acknowledges that the issues of entitlement to service connection for a neck disability, left wrist disability, right wrist disability, cold injury residuals of the left foot, cold injury residuals of the right foot, left ankle disability, and right ankle disability were also remanded by the Board in August 2014.  However, these claims were subsequently granted in full by the RO in a June 2015 rating decision. Accordingly, these issues are no longer on appeal before the Board at this time.

The issue of entitlement to a higher evaluation for lumbar disc disease with annular bulging is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has an eye disability that is related to service.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in March 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to notify, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private and VA treatment records, the reports of VA examinations, and the testimony of the Veteran at a Travel Board hearing before the undersigned.  Although the Veteran authorized VA to obtain private treatment records from Neuromechanical Pain Management Associates, the facility informed VA that it would only release the Veteran's treatment records upon payment of a fee.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Here, the Veteran was provided with a VA examination with respect to his claimed eye disability in November 2014.  The VA opinion was rendered by a medical professional who clinically evaluated the Veteran, and provided a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran also testified at a April 2014 Travel Board hearing before the undersigned VLJ.  The Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by his representative.  During the hearing, the VLJ and representative asked the Veteran questions about the nature, etiology, and severity of the Veteran's claimed disabilities.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post-service symptoms.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The Veteran asserts service connection is warranted for an eye disability.  He asserts that he developed sensitivity to light due to exposure to sunlight reflecting off the desert sands while stationed in the Persian Gulf.  

The record reflects the Veteran was served in the Persian Gulf from November 1990 to May 1991.

In each case in which a veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which the veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

However, the provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his current condition and service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the veteran must provide satisfactory evidence of a relationship between his service and his current condition.  Wade v. West 11 Vet. App. 302, 305 (1998).  The Veteran has not done so in this case.

Here, a review of the Veteran's service treatment records reveals that he reported suffering from "eye trouble" at the time of his July 1999 Report of Medical History; however, the Veteran did not elaborate as to the nature and/or onset of his alleged "eye trouble."  The Board emphasizes that his corresponding July 1999 Report of Medical Examination at separation indicated that his eyes were within normal limits, and both his near and distant vision were noted to be 20/20, bilaterally.  

The Veteran was provided with a VA eye examination in April 2001, at which time he reported complaints of glare and prolonged adaptation from light to dark and dark to light.  His unaided distant acuity was 20/15 and visual fields were normal, bilaterally.  The examiner diagnosed the Veteran as having left eye retinoschisis and noted the Veteran's subjective complaints of prolonged light/dark adaptation.  The examiner did not provide an opinion as to the likely etiology of his diagnosis.  

At a February 2006 primary care initial visit at the VA Medical Center, the Veteran reported eye problems with accommodation, which he described as "Desert Blindness."

A June 2012 treatment note from Woodbourne Physicians in Levittown, Pennsylvania, indicated that the Veteran's pupils were equal, round, and reactive to light, and that his conjunctiva and lids were normal.  Examination of his eyes was negative for eye discharge and vision loss.  

The Veteran was again provided with a VA eye examination in November 2014, at which time he was diagnosed as having photophobia.  However, the examiner explained that the examination revealed no evidence of ocular conditions or
etiology of the Veteran's claim of extreme light sensitivity (photophobia), that the ocular examination was unremarkable, and that the examination revealed no evidence of residuals of documented "desert blindness"(i.e., photokeratitis).  The examiner explained that it was less likely than not that any diagnosed eye disabilities (i.e., light sensitivity) were etiologically related to any incident of the Veteran's active service, to include his complaints of the onset of light sensitivity
as a result of sunlight reflecting off the desert sand while stationed in the Persian Gulf.  In support of his opinion, the VA optometrist explained that exposure to the ultraviolet radiation from the sun for prolonged periods of time can result in photokeratitis, retinal damage, or the development of neoplasm development of the external eye; however, here the examination revealed no evidence of active or residuals of photokeratitis, retinal damage, or external neoplasm.

The Board acknowledges that the Veteran reported "eye trouble" at the time of his July 1999 Report of Medical History at separation.  However, the Board emphasizes that the Veteran's visual acuity was normal in July 1999.  No clinical abnormalities were present and the Veteran's visual acuity was within normal limits.  

The first indication of any eye problems was in April 2001, when the Veteran was diagnosed as having left eye retinoschisis, a condition in which an area of the retina has separated into two layers.  There is no indication that retinoschisis was present at any time during active duty service, or that it developed as a result of active duty service.  Moreover, the November 2014 VA examination revealed no evidence of active or residuals of photokeratitis, retinal damage, or external neoplasm.  While the fact that an eye problem was not initially documented until over one year after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for over one year after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of any eye complaints for over one year after service, and a VA clinical opinion specifically finding no current eye disability related to service, to include exposure to sunlight reflecting off desert sand while stationed in the Persian Gulf, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  

The Board acknowledges the Veteran's assertions that an eye disability is related to service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact was stationed in the Persian Gulf, and this is supported by the service personnel records, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinion on causation competent.  

The Board also recognizes that the Veteran's representative argued in her March 2016 Written Brief Presentation that, "According to the Canadian Centre for Occupational Health and Safety, even a short exposure of a few seconds can result in a painful, but temporary condition known as photokeratitis and conjunctivitis. Photokeratitis is a painful condition caused by the inflammation of the cornea of the eye.  The eye waters and vision is blurred."  The Board emphasizes that this treatise information is not based on any knowledge of the Veteran's medical history or the diagnosis specific to the Veteran.  Thus, this data is not probative of a relationship between any current disability and the Veteran's period of active service and does not warrant a grant of service connection.  Moreover, the quoted language explicitly refers to acute and transitory conditions ("a painful, but temporary condition") rather than the allegedly chronic condition for which the Veteran seeks service connection.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his claimed eye disability.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for an eye disability.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an eye disability is denied.  


REMAND

The Veteran also seeks entitlement to an evaluation in excess of 20 percent for lumbar disc disease with annular bulging.  However, the Board finds that additional development must be undertaken before this issue can be adjudicated on the merits.  

In its August 2014 Remand, the Board directed that the Veteran be scheduled for a VA examination to determine the nature and severity of his service-connected lumbar disability.  Pursuant to the Board's Remand instructions, the Veteran was provided with a VA thoracolumbar spine examination in November 2014, at which time the Veteran was diagnosed as having thoracolumbar strain.  The examiner indicated that the Veteran did not exhibit muscle spasm or guarding of the thoracolumbar spine resulting in abnormal gait.

In her March 2016 Written Brief Presentation, the Veteran's representative argued that the November 2014 examination was inadequate because the Veteran did exhibit an abnormal gait caused by his various service-connected disabilities of the lower extremities (bilateral ankle sprain, cold injury residuals of the bilateral feet, patellofemoral pain syndrome of the bilateral knees, and radiculopathy of the left lower extremity), and the examiner did not address the abnormal gait and failed to take into consideration the issue of aggravation caused by the Veteran's other service-connected disabilities and how they impacted his lumbar spine condition (especially during episodes of flare-ups).  

In addition, treatment records dated in March 2014 from the Laser Spine Institute in Wayne, Pennsylvania, (which were not obtained and associated with the claims file until March 2015, after the November 2014 VA examination) diagnosed the Veteran as having spinal stenosis of the lumbar region, displacement of the lumbar intervertebral disc without myelopathy, and lumbosacral spondylosis without myelopathy.

In light of the fact that the Veteran now indicates the presence of symptomatology which was not noted by the examiner on his most recent VA examination, and because additional treatment records rendering additional diagnoses have been added to the record since the most recent VA examination, the Board finds that he must be scheduled for another VA examination to determine the current severity of his service-connected lumbar disc disease with annular bulging.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and severity of his service-connected lumbar disability.  The claims file and a copy of this remand must be made available to the examiner.  Any necessary tests and studies should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, then the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

The examiner is also asked to review and comment upon the March 2014 and April 2014 private treatment records noting the various diagnoses related to the Veteran's lumbar spine.  A complete rationale should be given for any opinion provided.

In addition, the examiner is specifically asked to comment upon the Veteran's gait.  If his gait is found to be abnormal, then the examiner should comment as to whether the abnormality is caused by muscle spasm or guarding of the thoracolumbar spine or whether it is secondary to the various service-connected disabilities of his bilateral lower extremities (i.e., bilateral ankle sprain, cold injury residuals of the bilateral feet, patellofemoral pain syndrome of the bilateral knees, and radiculopathy of the left lower extremity).

2.  Send correspondence to the Veteran informing him that he must report for the scheduled VA examination and that failure to report may result in the denial of his claim.  38 C.F.R. § 3.655.  Documentation of this notice must be included in the claims file.

3.  Readjudicate the increased rating issue on appeal.  If the benefit sought on appeal is not granted in full, then provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


